Citation Nr: 0834902	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral knee 
disability.  

3.  Entitlement to service connection for vision disability.  

4.  Entitlement to service connection for left wrist 
disability.  

5.  Entitlement to service connection for back disability.  

6.  Entitlement to service connection for residuals of tooth 
extraction.  

7.  Entitlement to service connection for allergic rhinitis.  

8.  Entitlement to service connection for bilateral hearing 
loss.  

9.  Entitlement to service connection for migraines.  

10.  Entitlement to service connection for right hand and 
finger disability.  

11.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
July 1990.  

These matters come to the Board of Veterans' Appeals (Board) 
following a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In March 2008, the veteran testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the Chicago VARO.  

During the above noted hearing, the veteran submitted medical 
evidence and waived initial RO consideration of the evidence.  
The Board accepts this evidence for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.800 (2007).  Furthermore, the 
undersigned granted a 60-day abeyance period within which to 
allow the veteran to submit additional evidence.  The record 
reflects that no additional evidence has been received by the 
Board during the prescribed period.  

(The decision below addresses the veteran's claims for 
service connection for PTSD, for bilateral knee disability, 
for vision disability, for left wrist disability, for back 
disability, for residuals of tooth extraction, for allergic 
rhinitis, for bilateral hearing loss, and for migraines.  
Consideration of the remaining claims on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)  


FINDINGS OF FACT

1.  The veteran does not have PTSD attributable to military 
service.

2.  In a written statement received in March 2008, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew his appeal as to the claims for service connection 
for bilateral knee disability, for vision disability, for 
left wrist disability, for back disability, for residuals of 
tooth extraction, for allergic rhinitis, for bilateral 
hearing loss, and for migraines.  


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

2.  The criteria for withdrawal of a substantive appeal have 
been met with respect to the claims for service connection 
for bilateral knee disability, for vision disability, for 
left wrist disability, for back disability, for residuals of 
tooth extraction, for allergic rhinitis, for bilateral 
hearing loss, and for migraines.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
for service connection for PTSD has been accomplished.  
Through notice letters in January 2005 and January 2007, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim for service connection for PTSD.  

The Board also finds that the January 2005 and January 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that the RO was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The veteran 
was requested to identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  The veteran 
was also requested to submit evidence in his possession in 
support of his claim.  Furthermore, in March 2006 and January 
2007, the veteran was provided notice with respect to 
effective dates and rating criteria provisions.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As regards to VA's notice requirements, the notice should 
inform the veteran of:  (1) the evidence that is needed to 
substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant.  38 C.F.R. § 3.159.  As indicated above, 
these requirements have been met in this case.  Otherwise, 
while the complete notice required by the VCAA was not 
necessarily provided prior to the RO initially adjudicating 
the veteran's claim for service connection for PTSD, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Nothing about the evidence or any 
response to any late notice or piecemeal notice in this case 
suggests that the veteran's claim must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  Here, 
following the issuance of the most recent notice letter in 
January 2007, the veteran's claim for service connection for 
PTSD was re-adjudicated that same month.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for 
service connection for PTSD on appeal.  Here, the veteran's 
service treatment records and personnel records have been 
associated with the claims file as have relevant VA treatment 
records.  The veteran has testified during a hearing and has 
also submitted medical opinion evidence in support of his 
claim.  Neither the veteran nor his representative has 
otherwise alleged that there are any outstanding medical 
records probative of the veteran's claim for service 
connection for PTSD that need to be obtained.  While it is 
noted that the Board is remanding two issues and requesting 
VA treatment records it is not indicated that those records 
would be relevant to the veteran's claim for service 
connection for PTSD.  The essential point for his PTSD claim 
concerns verification of his claimed stressors and not 
current treatment or whether he has a diagnosis of PTSD.

In this case, the evidence of record reflects a diagnosis of 
PTSD.  With regard to the veteran's alleged stressor 
incidents, the veteran claims that he was inappropriately 
touched (rubbed) on his back and buttocks by another sailor 
while onboard the USS Silversides (SSN 679).  The veteran has 
also reported having been traumatized following an alleged 
hazing incident in which he was locked in a torpedo tube on 
the submarine.  The Board notes that the record does not 
reflect any verification of the alleged incidents.  During 
his March 2008 hearing before the undersigned, the veteran 
reported that while he did report to his superiors the 
alleged incident in which his back and buttocks were touched, 
no official command investigation of his complaint was 
undertaken.  Otherwise, it was reported that there were no 
witnesses to the incident.  The veteran also testified that 
his performance evaluations did not worsen following the 
alleged touching incident and were otherwise good.  The 
undersigned Veterans Law Judge suggested to the veteran 
during the hearing that he submit statements from other 
sailors verifying the alleged stressor incidents.  See e. g., 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

As noted above, the undersigned granted a 60-day abeyance 
period within which to allow the veteran to submit additional 
evidence that would substantiate his alleged stressor 
incidents.  The record reflects that no additional evidence 
has been received by the Board during the prescribed period.  
Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist, in particular 
the duty to assist the veteran in verifying his alleged 
stressor incidents, required under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159.  

II.  Service Connection for PTSD

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

The Board notes that chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD in according with 38 C.F.R. § 4.125(a), (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

As an initial matter, the Board does not find the veteran to 
have engaged in combat with the enemy nor has the veteran 
claimed his alleged stressors are associated with combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board further notes that the Court has held that in view 
of the subjective nature of the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s), in terms of DSM-IV's 
two requirements, is a medical question requiring examination 
and assessment of the veteran by a mental-health 
professional.  Cohen, 10 Vet. App. at 142.  Furthermore, the 
Court in Cohen noted that "mental health professionals are 
experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis. . . ."  Id.  

The veteran claims that he has PTSD as a result of being 
inappropriately touched (rubbed) on his back and buttocks by 
another sailor while onboard the USS Silversides (SSN 679).  
The veteran has also reported that he was traumatized by a 
hazing incident wherein he was locked in a torpedo tube.  

The Board recognizes that the present case, with regard to 
the veteran's report of being inappropriately touched 
(rubbed) on his back and buttocks, falls within the category 
of situations, to include allegations of sexual assault, in 
which it is not unusual for there to be an absence of service 
records documenting the events of which the veteran 
complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).  Furthermore, alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred; thus, the evidence as a whole 
does not support a finding of service connection for PTSD.  

The Board acknowledges that a report of February 2008 
psychological evaluation from Affiliated Clinical 
Psychologists reflects the veteran's diagnosis of PTSD due to 
the above noted alleged in-service incident(s).  In 
particular, the trauma associated with the inappropriate 
touching was reportedly exacerbated when the veteran was 
retaliated against after filing a sexual abuse report with 
his commanding officers.  

Notwithstanding the above diagnosis, for purposes of 
establishing service connection for PTSD, VA is not required 
to accept a PTSD diagnosis based on an unsubstantiated 
history.  See Wood v. Derwinski, 1 Vet. App. 191, 193 (1991).  
Significantly, in this case, the Board finds that the record 
is devoid of evidence corroborating the occurrence of the 
veteran's claimed stressors of inappropriate sexual touching 
and/or being traumatized by a hazing incident in which the 
veteran was locked in a torpedo tube.  Hence, an essential 
criterion for establishing service connection for PTSD, as 
set forth in 38 C.F.R. § 3.304(f), is not met.  

The veteran has had an opportunity to set forth his 
allegations regarding PTSD during his March 2008 hearing 
before the undersigned and in various statements in response 
to the RO's request for information.  Careful review of the 
record reveals there is no evidence in the veteran's 
personnel file or service treatment records that reflects 
that an inappropriate touching and/or hazing incident 
occurred or that medical attention was required.  

The Board has considered the evidence in view of 38 C.F.R. § 
3.304(f)(3) and VA's Adjudication Procedural Manual, M21-1MR, 
Part IV.  However, additional credible supporting evidence 
from other sources which pertains to the veteran's claim that 
he was inappropriately touched in a sexual manner has not 
been submitted.  In this regard, as noted above, the alleged 
incident in which the veteran's back and buttocks were 
inappropriately touched and/or rubbed did not result in an 
official command investigation following the veteran's 
complaint of the incident.  The Board has also reviewed the 
testimony of the veteran's spouse.  Notwithstanding her 
report of apparent changes in the veteran's behavior and her 
perceived rejection by the veteran following his return from 
deployment during which the alleged incident occurred, she 
has demonstrated no independent knowledge of the veteran 
having been inappropriately touched which would serve to 
corroborate the occurrence of that stressor event.  The Board 
also notes that none of the evidence of record otherwise 
corroborates her testimony regarding behavior changes in 
light of any alleged in-service event.  Here, the veteran has 
testified that his performance evaluations following the 
touching incident did not worsen.  Otherwise, the veteran has 
failed to submit any corrobative statements from other 
sailors who knew of the incident alleged.  

The Board emphasizes, as noted above, that the governing 
legal authority requires a diagnosis of PTSD in accordance 
with § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f).  Here, 
there simply is no evidence supporting the veteran's 
assertions that his in-service stressors actually occurred.  
While the Board is sympathetic to the veteran's claim, there 
is no exception within the governing regulation or elsewhere 
that authorizes a grant of service connection for PTSD 
without credible supporting evidence that the claimed 
stressor actually occurred.  See Cohen, 10 Vet. App. at 147; 
Moreau, 9 Vet. App. at 396.  

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  Here, the Board finds the absence of a diagnosis 
of PTSD related to a verified stressor-in this case, the 
veteran being inappropriately touched (rubbed) on his back 
and buttocks by another sailor in addition to being 
traumatized by a hazing incident wherein he was locked in a 
torpedo tube.  The Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



III.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his authorized representative.  38 C.F.R. § 20.204 (2007).  
The veteran submitted a written statement at his March 2008 
Board hearing in which he withdrew his appeal regarding his 
claims for service connection for bilateral knee disability, 
for vision disability, for left wrist disability, for back 
disability, for residuals of tooth extraction, for allergic 
rhinitis, for bilateral hearing loss, and for migraines.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to these claims.  
Accordingly, the Board does not have jurisdiction to review 
these claims and they are dismissed.  


ORDER

Entitlement to service connection for PTSD is denied.  

The claim for service connection for bilateral knee 
disability is dismissed.  

The claim for service connection for vision disability is 
dismissed.  

The claim for service connection for left wrist disability is 
dismissed.  

The claim for service connection for back disability is 
dismissed.  

The claim for service connection for residuals of tooth 
extraction is dismissed.  

The claim for service connection for allergic rhinitis is 
dismissed.  

The claim for service connection for bilateral hearing loss 
is dismissed.  

The claim for service connection for migraines is dismissed.  


REMAND

The Board notes that service treatment records document that 
in September 1986 the veteran cut himself on a piece of glass 
at the dorsal aspect of the first metacarpophalangeal joint 
of the right index finger.  The veteran was reported to have 
received two subcutaneous sutures to an artery and six 
sutures to the skin.  A July 1990 report of medical 
examination (for the purpose of the veteran's separation from 
active service) reflects a scar on the right hand but not 
necessarily the right index finger.  Otherwise there were no 
complaints or findings regarding the right index finger.  The 
Board notes that at his March 2008 hearing before the 
undersigned, the veteran testified that he had a scar of the 
right index finger and that the finger joint at the scar site 
was periodically stiff and painful.  

A VA examination or opinion is necessary if the evidence of 
record: (a) Contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (3) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159; McClendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The types of evidence 
that indicate that a current disability may be associated 
with military service include credible evidence of continuity 
and symptomatology such as pain or other symptoms capable of 
lay observation.  Id. at 83.

In light of the injury to the veteran's right index finger in 
service and his competent, credible complaints regarding 
periodic pain and stiffness in his right index finger, a VA 
examination and opinion as to whether the veteran has a 
current disability of the right index finger and whether such 
disability is related to service, would be helpful in 
resolving the veteran's claim.  Id. 

With respect to the veteran's claim for service connection 
for tinnitus, neither service nor post-service medical 
evidence reflects complaints of tinnitus or a diagnosis of 
the disability.  At his hearing before the undersigned, the 
veteran testified that he did first experience tinnitus 
during active service and has continued to experience the 
disability after service.  Additionally, the veteran contends 
that his tinnitus is due to pressure changes associated with 
submarine operations and not otherwise due to any acoustic 
trauma during active service.  Following his March 2008 
hearing, the veteran submitted medical literature from the 
Merck Manual, a medical text.  The page submitted by the 
veteran describes how pressure changes can affect the inner 
ear and can result in hearing loss and vertigo.  While the 
medical literature contained in the Merck Manual does not 
necessarily indicate that tinnitus is a disability that can 
result from pressure changes, there is an implication that 
pressure changes can result in auditory changes.  Whether any 
such auditory change can include tinnitus is not necessarily 
known.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(The Board may consider only independent medical evidence to 
support its findings.).  The veteran's representative 
requested that the veteran be given a VA examination to 
determine whether his tinnitus was due to these pressure 
changes in service. 

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing tinnitus during service 
and post service).  He has not testified, as he would be 
medically incompetent to do, about a diagnosis or the 
etiology of any tinnitus.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Here, in light of the subjective 
nature of tinnitus, the veteran's competent report of 
experiencing tinnitus both in service and post service, as 
well as that medical literature from the Merck Manual 
demonstrating a relationship between pressure changes and 
auditory impairment, the Board finds that a VA examination 
and opinion as to whether the veteran has tinnitus and 
whether such disability is related to service would be 
helpful in resolving the claim.  38 U.S.C.A. § 5103A(d); 
McLendon, 20 Vet. App. at 81.  In addressing the nature and 
etiology of any diagnosed tinnitus, the examiner should take 
into account the veteran's lay testimony as well as the 
clinical record.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim(s).  See 38 C.F.R. § 3.655(b) (2007).  

The Board also notes that during his March 2008 hearing, the 
veteran reported having received treatment at the Chicago 
VAMC in 2003 and/or 2004.  The claims file reflects records 
from the Chicago VAMC dated from September 2005 to August 
2007.  In light of the veteran's report regarding VA 
treatment, the originating agency (AOJ) should make 
additional efforts to obtain any records of treatment the 
veteran may have received at the Chicago VAMC from 2003 to 
September 2005 as well as since August 2007, in order to 
ensure that the remaining claims on appeal are adjudicated on 
the basis of an evidentiary record that is as complete as 
possible.  See 38 C.F.R. § 3.159(c) (2007); Dunn v. West, 
11 Vet. App. 462, 466-67 (1998).  

Finally, as noted above, at the March 2008 hearing the 
undersigned granted a 60-day abeyance period within which to 
allow the veteran to submit additional evidence.  In 
particular, the veteran reported that in 2002 or 2003 he was 
treated for ringing in his ears by a private doctor, "Javier 
Ahmad, M. D."  The Board notes that medical records from a 
Tanveer Ahmad, M. D., dated from November 2000 to October 
2006, are associated with claims file.  Those records do not 
reflect complaints or treatment for ringing in the ears.  In 
light of the need for further development of the record on 
appeal, the veteran should again be invited to supplement the 
record with any available medical evidence regarding his 
claim for service connection for tinnitus, or provide the 
necessary medical release (VA Form 21-4142) to allow the AOJ 
to attempt to obtain any identified medical records.  
38 C.F.R. § 3.159(c)(3).  

Accordingly, these matters are REMANDED for the following 
action:

1.  The AOJ should obtain from the 
Chicago VAMC any available medical 
records pertaining to the veteran's 
reported treatment from 2003 to September 
2005 as well as any treatment the veteran 
may have received since August 2007.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The veteran should be sent a letter 
and again invited to supplement the 
record with any available medical 
evidence regarding his claim for service 
connection for tinnitus, or provide the 
necessary medical release (VA Form 21-
4142) to allow the AOJ to attempt to 
obtain any such identified medical 
records.  38 C.F.R. § 3.159(c)(3).  

3.  Following receipt of any additional 
medical records, the veteran should be 
scheduled for an examination by an 
appropriate VA physician or other 
qualified medical professional to assess 
any residual disability associated with 
his right index finger injury in service.  
The entire claims file must be made 
available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should opine as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any disability of the 
right index finger (to include any scar) 
is related to the veteran's period of 
military service, in particular, as a 
result of a laceration to the right index 
finger during service.  The basis for any 
opinion provided must be explained in 
detail with the complete rationale for 
the opinion expressed.  

4.  The veteran should also be scheduled 
for an examination by an appropriate VA 
physician or other qualified medical 
professional to assess the etiology of 
any diagnosed tinnitus.  The entire 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
should opine as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that the 
veteran has tinnitus and if so, whether 
the tinnitus is related to the veteran's 
period of military service, in 
particular, to air pressure changes 
during submarine operations.  The basis 
for any opinion provided must be 
explained in detail with the complete 
rationale for the opinion expressed.  

5.  Following the above requested 
development, the medical opinion evidence 
should be reviewed to ensure that it is 
in complete compliance with the 
directives of this remand.  If a report 
of examination is deficient in any 
manner, corrective procedures must be 
implemented.  

6.  After undertaking any other 
development deemed appropriate, the 
veteran's remaining claims on appeal 
should be readjudicated in light of all 
pertinent evidence and legal authority.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished veteran and his representative 
should then be given an with a 
supplemental statement of the case 
(SSOC).  The opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


